Citation Nr: 1104670	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  06-36 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether partial vacatur of the decision of the Board of 
Veterans Appeals issued on July 23, 2009 is warranted.

2.  Entitlement to service connection for renal cancer.  

3.  Entitlement to service connection for disability of the 
spine.  

4.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities.  

5.  Entitlement to service connection for a skin disability

6.  Entitlement to service connection for a psychiatric disorder, 
including PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2007, the Veteran testified before a Decision Review 
Officer (DRO).  A transcript of that hearing is associated with 
the claims file.  In his substantive appeal, the Veteran 
requested a hearing before a member of the Board.  He withdrew 
that request in a writing received by VA in June 2009.  

As explained in the instant decision, the Board is vacating a 
previous decision in which it addressed the issues on appeal.  In 
that previous decision, the psychiatric disease was characterized 
as PTSD.  The Board has recharacterized this issue as simply a 
psychiatric disease.  This characterization more accurately 
reflects the issues raised by the Veteran and the record.  This 
characterization is broader, does not exclude PTSD, and is not 
unfavorable to the Veteran.  

The issue of entitlement to service connection for a psychiatric 
disease is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  On July 23, 2009, the Board issued a decision denying service 
connection for renal cancer, disability of the spine, peripheral 
neuropathy of the lower extremities, and a psychiatric disease 
(then characterized as PTSD), and dismissing an appeal as to 
entitlement to service connection for a respiratory disorder 
pursuant to the Veteran's withdrawal of appeal as to that issue.  

2.  Evidence pertinent to the issues of service connection for a 
renal cancer, disability of the spine, peripheral neuropathy of 
the lower extremities, and PTSD decided in the July 23, 2009 
Board decision was in VA's possession as of July 14, 2009, but 
was not before the Veterans Law Judge when the decision was 
issued.  

3.  Renal cancer did not have onset during the Veteran's active 
service and is not related to his active service.  

4.  A disability of the spine did not have onset during the 
Veteran's active service, did not manifest within one year of 
separation from active service, and is not related to the 
Veteran's active service.  

5.  Peripheral neuropathy did not have onset during the Veteran's 
active service, did not manifest within one year of separation 
from active service, and is not related to the Veteran's active 
service.  

4.  A skin disability present at any time since the Veteran files 
his claim did not have onset during the Veteran's active service 
and is not related to his active service


CONCLUSION OF LAW

1.  The criteria for vacating the July 23, 2009 Board decision, 
with regard to the issues of entitlement to service connection 
for renal cancer, disability of the spine, peripheral neuropathy 
of the lower extremities, a skin disability, and a psychiatric 
disorder (then characterized as PTSD) have been met.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

2.  The criteria for service connection for renal cancer have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

3.  The criteria for service connection for disability of the 
spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

4.  The criteria for service connection for a peripheral 
neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116 (West 2002 & Supp. 2010); 38 C.F.R.  §§ 3.303, 3.307, 3.309 
(2010).  

5.  The criteria for service connection for a skin disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

On July 23, 2009, the Board issued a decision in which it 
adjudicated the appeal as to claims for service connection for 
renal cancer, disability of the spine, peripheral neuropathy of 
the lower extremities, a skin disability, and PTSD.  

Evidence pertinent to these issues was received by VA prior to 
issuance of that decision but had not been associated with the 
claims file at the time of the decision.  

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R.  § 20.904 
(2010).

This evidence was not before the Board at the time that the Board 
issued the July 23, 2009 decision.  That decision therefore was 
not based on consideration of all the available evidence with 
regard to the service connection issues already enumerated.  
Hence, the Board has decided to vacate the July 23, 2009 decision 
as to those issues.  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (Court). This vacatur is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. § 
20.1100(b) (2010).

Of note, the other issue addressed in the July 23, 2009 decision 
was a claim for service connection for a respiratory disability.  
The appeal as to that issue was dismissed on the basis that the 
Veteran withdrew his appeal in May 2007.  The July 23, 2009 
decision is not disturbed as to the dismissal.  

Service connection

At the outset, the Board notes that in a July 2009 writing, the 
Veteran waived RO consideration in the first instance, of 
evidence submitted at that time.  The Board will therefore 
consider all evidence of record in its decision.  See 38 C.F.R. 
§ 20.1304(c) (2010).  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service. 
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, malignant tumors, 
and organic diseases of the nervous system, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 2010); 38 
C.F.R.  §§ 3.307, 3.309 (2010).  

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service connected, if 
the requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or other 
acneform disease consistent with chloracne; type 2 diabetes (also 
known as Type II diabetes mellitus); Hodgkin's disease; chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea); and, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). AL amyloidosis.  Recently, hairy cell leukemia and 
other B-cell leukemias, Parkinson's disease, and ischemic heart 
disease were added to this list of diseases.  See 74 Fed. Reg. 
53202-01 (August 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices in 
which it was determined that a presumption of service connection 
based upon exposure to herbicides used in Vietnam should not be 
extended beyond specific disorders, based upon extensive 
scientific research.  See, e.g., 68 Fed. Reg. 27,630-27,641 (May 
20,2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 
(Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2 1999).

For many of these diseases, if all other criteria are met and the 
disease becomes manifest to a degree of 10 percent of more at any 
time after service, service connection is presumed.  The 
exception is for chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy; these diseases must have become manifest 
to a degree of 10 percent or more within one year after the date 
on which the veteran was last exposed to an herbicide agent 
during active service.  38 C.F.R. § 3.307(a)(6).  

Of note is that the absence of a disease on the presumptive list 
does not preclude a Veteran from otherwise proving that his 
disability resulted from exposure to Agent Orange or otherwise 
linking his disease to service.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

A veteran, who during active service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  The Veteran's 
service personnel records document his service in Vietnam in 1970 
and 1971.  He is therefore presumed to have been exposed to an 
herbicide agent during that service.  

The Veteran had initially claimed service connection for renal 
cancer based on a theory of exposure to ionizing radiation.  In a 
writing received by VA in January 2008, the Veteran stated that 
he was withdrawing his claim for service connection for renal 
cancer based on a theory that he was exposed to ionizing 
radiation during service, explaining that he was not exposed to 
ionizing radiation during service.  

As there is no dispute as to whether the Veteran was exposed to 
ionizing radiation during service, no further discussion of that 
theory of entitlement is necessary.  

In explaining why he believes service connection is warranted for 
many of his claimed disabilities, the Veteran has offered his 
opinion on medical questions such as the etiology and possible 
causes of those disabilities.  In this case, the Veteran seeks to 
offer non-expert nexus evidence with regard to questions which 
are too complex to be addressed by a non-expert.  Hence, his 
statements of causation and etiology are not competent evidence.  

The Board is not saying that a non-expert may never provide a 
probative nexus opinion.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent 
medical evidence is necessarily required when the determinative 
issue is medical diagnosis or etiology).  Whether a layperson is 
competent to provide an opinion as to the etiology of a condition 
depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) drew from Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) to explain its holding.  Id.  In a footnote in 
Jandreau the Federal Circuit addressed whether a layperson could 
provide evidence regarding a diagnosis of a condition and 
explained that "[s]ometimes the layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the Veteran seeks to offer etiology opinions rather than 
provide diagnoses, the reasoning expressed in Jandreau is 
applicable.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(explaining that competency has to do with whether the evidence 
may be considered by the trier of fact).  The Board explains its 
reasoning as it addresses the Veteran's statements regarding 
nexus.  

Renal cancer

The Veteran has testified that the sole basis of his claim for 
service connection for renal cancer is exposure to the herbicide 
agent "Agent Orange" during his service in the Republic of 
Vietnam.  DRO hearing transcript at 6.  He testified that no 
renal cancer or other renal disease was present during service.  
Id. at 7.  He expressed his opinion that other cancers, such as 
prostate and lung cancer, are subject to the presumption of 
service connection for exposure to Agent Orange, service 
connection should be for his renal cancer.  Id. at 7-9.  Whether 
exposure to Agent Orange causes renal cancer is a question 
outside of the competence of a layperson.  Indeed, it is well 
known that extensive studies by scientists and medical 
professionals have been conducted for many years to determine 
whether given diseases are caused by exposure to Agent Orange.  
As the Veteran has not shown that he has the expertise to provide 
evidence as to whether Agent Orange caused any renal disease from 
which he may suffer, his opinion in this regard is not competent 
evidence.  

Service treatment records make no mention of findings of symptoms 
of renal disease or cancer.  A report of a bone scan conducted in 
December 2002 contains the earliest mention of renal disease.  
This is consistent with the Veteran's testimony that he became 
aware of renal cancer in December 2002.  DRO hearing transcript 
at 6.  
 
The Board has considered evidence that the Veteran has submitted 
in this regard.  For example, he has submitted treatment records 
from "L.C.R.," M.D., dated in June 2009.  Dr. L.C.R.  Those 
records document only the Veteran's current symptoms and physical 
condition.  There is the report that he is status post right 
nephrectomy but it is also stated "no cause given."  In an 
addendum to the report, Dr. L.C.R. stated that in June 2009 the 
Veteran provided copies of his medical records from March 1971 
when he was on active duty and stationed in Vietnam.  While Dr. 
L.C.R. provided an etiology opinion as to the Veteran's 
psychiatric disability, he provided no opinion relating renal 
cancer to the Veteran's military service.  This evidence 
therefore is not probative of a finding that any renal disease 
suffered by the Veteran is related to his military service.  

Also submitted by the Veteran is a copy of a Board decision 
regarding a different veteran.  Board decisions are binding only 
with regard to the specific case decided.  38 C.F.R. § 1303 
(2010).  That decision does not reasonably relate to the instant 
case and is not probative of whether or not service connection is 
warranted for renal cancer in the instant case.  Id.  

The Veteran contends that the 2003 operation report and other 
records from "J.E.T.," M.D. and from "A.C.," M.D. tend to 
prove his claim.  These records refer to the Veteran's renal 
disease but do not provide any statement relating his renal 
disease to service.  The records are therefore not probative of 
such of such a relationship

In this case, there is simply no evidence of a connection between 
his service and this disease. Service and post-service medical 
records are found to provide evidence against this claim, 
indicating a problem with no connection to service many years ago 
making it less likely as not that the disability at issue has any 
connection with service.  The presumptive provisions for service 
connection due to exposure to an herbicide agent are not for 
application because renal cancer is not subject to the 
presumption.  His renal cancer did not manifest within one year 
of separation from active service so there can be no presumption 
of in-service onset based on chronic disease.  Hence, the appeal 
as to this issue must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

Spine disability and peripheral neuropathy

During the DRO hearing, the Veteran testified that he received no 
treatment for back problems during service.  DRO Hearing 
transcript at 24.  He reported that during service he and other 
soldiers often had to jump off the back of trucks and would fall 
and injure themselves.  Id.  He expressed his belief that his 
current spine problems are the result of this activity and other 
physical activity such as driving stakes in the ground to set up 
tents.  Id.  The Veteran testified that it was not until 1999 or 
2000 that he began to suffer neurological symptoms consisting of 
a feeling that someone was sticking pins in various parts of his 
body, numbness, and muscle spasms.  Id.  

Service treatment records are absent for any report of peripheral 
neurological symptoms, or any symptoms involving the Veteran's 
cervical or thoracolumbar spine.  In an April 1972 separation 
report of medical history the Veteran indicated that he did not 
then have nor had ever had recurrent back pain, neuritis, 
paralysis, arthritis, bursitis, or rheumatism.  He did indicate 
that he had either then had or previously had swollen or painful 
joints, but a narrative summary explains that this was in 
reference to a sore ankle.  The narrative also indicates that the 
Veteran had experienced leg cramps after extensive exercise.  
This is not evidence favorable to his claim and, overall, 
provides highly probative evidence against this claim.   

The first evidence of peripheral neuropathy is found in March 
1997 records from "J.T.", M.D. which document the Veteran's 
report of a tingling sensation in the distal parts of his body.  
In a March 2000 letter, "B.K.", M.D. reported that this 
physician saw the Veteran in February 2000 and provided a 
diagnosis of "peripheral neuropathy, cervical and lumbosacral."  
A May 2000 electromyograph and nerve conduction study found 
neurological deficits and a month later there is a diagnosis of 
peripheral neuropathy.  February 2000 and April 2000 reports of 
magnetic resonance imaging studies (MRIs) document that the 
Veteran had degenerative disc disease of the cervical and lumbar 
spine.  

In June 2009 treatment records, Dr. L.C.R. documents that the 
Veteran had complained of symptoms involving his back and a 
history of peripheral neuropathy.  Dr. L.C.R. specifically stated 
"no cause given."  Dr. L.C.R. provided no statement relating 
the Veteran's back condition or peripheral neuropathy to service.  
These records are not probative of such a relationship.  

None of these reports attributes the Veteran's neurological 
disabilities or his cervical or lumbar spine disabilities to his 
service.  

The absence of any mention of peripheral neuropathy during 
service and the Veteran's report that he was diagnosed with 
peripheral neuropathy in February 2000 is evidence that his 
peripheral neuropathy did not manifest during service or within 
one year of exposure to an herbicide agent or for that matter 
within one year of separation from active service many years ago.  

Whether or not the Veteran suffers from degenerative disease of 
the spine and peripheral neuropathy as the result of jumping from 
trucks and engaging in physical labor during service decades 
prior to the appearance of these conditions is not a matter 
subject to the opinion of a layperson.  He points to no evidence 
relating his current conditions to service, nor does he explain 
upon what basis he has arrived at his conclusion.  The Board 
finds that the question of whether the Veteran's current spine 
condition and/or peripheral neuropathy are related to his 
reported events during service is to complex a question to be 
competently addressed by a layperson.  There is no competent 
evidence of record linking these conditions to his active service 
and the service and post-service treatment records are once again 
found to be highly probative evidence against these claims, 
indicating problems that began decades after service with no 
connection to service.  As neither arthritis nor peripheral 
neuropathy manifested within one year of service, presumptive 
provisions whether for chronic disease or exposure to Agent 
Orange (peripheral neuropathy) are not for application.  

The long period of time between service and the first reports of 
spine and neurological problems is evidence against a finding 
that these disabilities are related to the Veteran's active 
service.  There is no evidence favorable to these claims.  Hence, 
the appeal must be denied with regard to the claims for service 
connection for lumbar and cervical spine disabilities and 
peripheral neuropathy.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

Skin disability

During the April 2007 DRO hearing, the Veteran testified that he 
suffers from a fungal skin condition of his feet, waist and legs.  
DRO hearing transcript at 1.  As to how that is connected to his 
active service, the Veteran pointed to treatment on July 31, 1969 
for a wart and calluses of his feet.  Id. at 11.  The Veteran 
also testified that he had discolored skin of his feet, itching, 
cracking and bleeding while serving in Vietnam.  Id. at 12.  He 
testified that he did not receive treatment for this and that the 
condition was not present other than on his feet.  Id. at 13.  

In response to a question from his representative as to when his 
legs, crotch, waist, and hips became infected, the Veteran 
replied that it happened gradually over the thirty seven years 
since he left Vietnam.  Id. at 13.  Summing up his contention, 
the Veteran answered affirmatively to his representative's  
statement "[i]t is your contention that it began at Tinker Air 
Force Base, got worse in Vietnam and you come out of the service 
with fungus of the feet, that has from that point to today has 
become the condition that you suffer from today, yes.?"  Id at 
16.  

In July 2009, the Veteran submitted a writing in which he stated 
that his military records show that a large wart of his foot was 
identified during service in 1969.  In that July 2009 writing the 
Veteran contended that the fungus (wart) has spread to his face, 
knees and waistline.  He also stated that he was treated by 
"R.H.," M.D. for a skin problem in 1993 and has been treated by 
VA for a skin problem.  He contended that his claim should 
therefore be granted.  

Service treatment records document that on July 31, 1969, prior 
to his service in Vietnam, the Veteran reported to sick call for 
a large callus and wart on his foot.  The wart was removed; he 
was prescribed soaks and larger shoes.  There are, however, no 
statements regarding the wart, callouses, or any skin condition 
following that entry.  In May 1971 he was seen for two small 
warts on his penis, diagnosed as venereal warts.  Following 
prescription of podophyllin the lesions were almost gone three 
days later.  In the April 1972 separation report of medical 
history he indicated that he either then had or had previously 
had skin diseases.  

At his separation from service, the report of medical examination 
shows that his skin was normal, providing evidence against this 
claim.  This was a thorough examination because also noted is 
that he had a 3 centimeter birthmark on his right buttock.  

The service treatment records are evidence against the Veteran's 
claim because these records tend to show that the Veteran had no 
fungal skin disease or any other skin disease, other than a wart 
on his foot and venereal warts on his penis.  There is no 
indication that any of these warts persisted or transformed into 
some other disease.  Indeed, the normal skin examination at 
separation from service shows that they did not persist.  Whether 
the wart or callouses became his current skin condition is a 
question beyond the Veteran's lay knowledge so his opinion in 
this regard is not competent evidence.  

A narrative summary provided by a medical professional at the 
time of his separation from service states that the "[s]kin 
disease refers to areas of altered pigmentation of skin and 
shoulders and upper arms and back."  This is not a description 
of a fungal skin disease.  The associated report of physical 
examination indicates a normal clinical evaluation of the 
Veteran's skin.  As the examiner indicated that the skin was 
normal that altered pigmentation is not evidence of a skin 
disease or injury.  Again, these records are evidence that tend 
to show that the Veteran's assertion that his foot wart spread to 
other areas of his body are not accurate.  

As to the records from Dr. R.H., these show that he had a tinea 
rash on his waist in July 1993 and again in May and August 1998.  
These records however include entries going back to 1986 but 
there is no mention of a rash prior to 1993.  As the records do 
note the rash in 1993 but not between 1986 and 1993, it is 
reasonable for the Board to conclude that if he did have a rash 
between 1986 and 1993, he would have reported it to Dr. R.H. (as 
he did report a rash in 1993).  That there is an entry in 1993 
but no entry earlier tends to show that there has not been any 
continuity of symptomatology from the time of the Veteran's 
service.  This  is particularly true in this case, as he was not 
found to have a tinea rash during service but only to have a wart 
and callouses on his feet.  Dr. R.H. provides no evidence that 
the Veteran's wart and callouses of his feet, in July 1969, 
became tinea pedis or a rash of his waist in 1993.  The records 
are therefore not probative of a finding that any current rash 
had onset during service.  

In March 2005, the Veteran was examined by a VA dermatologist in 
connection with an Agent Orange examination.  Following physical 
examination, the dermatologist diagnosed sebaceous gland on face, 
with actinic keratosis on exposed areas of the Veteran's body 
with skin tags around the neck and axilla, tinia corporis, tinia 
cruris, tinia pedis, and onychomycosis.  There is no attribution 
of any of these conditions to the Veteran's service.  Again, this 
is not evidence of onset of any of these conditions during 
service and is not probative of a finding that these conditions 
are related to his service.   

The Board also notes that a February 2003 treatment note from the 
El Paso Pulmonary Association remarks only that the Veteran 
reported occasional rashes.  This is not evidence that his 
occasional rashes had onset during service or are related to his 
service.  

June 2009 treatment records from "L.C.R.," M.D. include 
findings that his skin was normal.  This does not therefore 
provide evidence favorable to the Veteran's claim.  

The preponderance of evidence is against the Veteran's claim for 
service connection for a skin disease.  There is no evidence of 
the claimed disease during service.  The first evidence comes 
decades after service.  This long delay in any documented 
treatment or report of symptoms for the claimed disease is 
evidence against a finding that a current skin disease is related 
to the Veteran's service.  See Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service- 
connection is warranted, including a lengthy period of absence of 
complaints).  For these reasons, the appeal as to this issue must 
be denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R.  § 3.102 (2010).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, the RO did inform the Veteran as to how VA assigns 
disability ratings and effective dates.  However, this notice 
came within the statement of the case sent to the Veteran in July 
2006, and as such, cannot be said to full satisfy the 
requirements for providing such notice.  See Mayfield v. 
Nicholson, 444 F.3d. 1328 (Fed. Cir. 2006).  Regardless, as 
service connection is not established for any of the claimed 
disabilities, no disability rating or effective date will be 
assigned and therefore the Veteran cannot have been prejudiced by 
the lack of such notice.  

The remaining VCAA duty to notify was satisfied by way of pre-
initial adjudication letters sent to the Veteran in September and 
December 2004, which fully addressed all three notice elements.  
These letters informed the Veteran of what evidence was required 
to substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Recently, the Federal Circuit has addressed the appropriate 
standard to be applied in determining whether an examination is 
warranted under this statute.  In Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 
(Fed. Cir. 2010), the Federal Circuit held that while there must 
be "medically competent" evidence of a current disability, 
"medically competent" evidence is not required to indicate that 
the current disability may be associated with service.  
Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the 
other hand, a conclusory generalized lay statement suggesting a 
nexus between a current disability and service (as in this case) 
would not suffice to meet the standard of subsection (B), as this 
would, contrary to the intent of Congress, result in medical 
examinations being "routinely and virtually automatically" 
provided to all veterans claiming service connection.  Waters, 
601 F.3d at 1278-1279. 

There is no evidence of degenerative disease of the spine, 
peripheral neuropathy, renal cancer, or skin disease (other than 
warts of the Veteran's foot and penis which have not recurred), 
during the Veteran's service or for many years thereafter.  
Hence, the second factor listed in 38 U.S.C.A. § 5103A is not 
present in this case and therefore VA has no duty to afford the 
Veteran an examination with regard to these claims.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service, VA, and other pertinent 
treatment records.  Either obtained by VA or submitted directly 
by the Veteran are records and/or reports from "R.H.", M.D.; 
"E.R.", Ph.D.; "A.C.", M.D.; "J.T.", M.D.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The Board of Veterans Appeals decision issued on July 23, 2009 is 
vacated as to the issues of entitlement to service connection for 
renal cancer, disability of the spine, peripheral neuropathy of 
the lower extremities, a skin disability, and PTSD.  

Service connection for renal cancer, disability of the spine, 
peripheral neuropathy of the lower extremities, and a skin 
disability, is denied.  

REMAND

In July 2009, the Veteran submitted a treatment record in which 
Dr. LC.R. diagnosed generalized anxiety disorder, indicated that 
he had reviewed a 1987 record from Dr. R.H, who saw the Veteran 
for anxiety, and reviewed a March 1971 service treatment record.  
Dr. L.C.R. opined that the Veteran's generalized anxiety disorder 
was caused or first noted while he was in the military in 1971.  

Service treatment records include a March 1971 notation "Getting 
short syndrome" and a dispensing of Librium.  These records also 
include an April 1972 treatment record indicating that the 
Veteran reported frequent headaches due to nervousness since 
returning from Vietnam in 1971.  Just prior to separation from 
active service, in an April 1972 report of medical history, the 
Veteran indicated that he either then had or had previously had 
nervous trouble, something that he denied upon entrance into 
service.  On the other hand, the report of medical examination at 
separation from active service includes a normal psychiatric 
clinical evaluation.  

Treatment records from Dr. R.H. include that the Veteran was 
diagnosed with anxiety in 1987 and treatment for some time with 
Xanax. 

In May 2006, the Veteran underwent a VA psychiatric examination.  
The examiner indicated that she had reviewed the Veteran's claims 
file.  Although there were records from Dr. R.H. associated with 
the claims file at that time, those records did not refer to any 
psychiatric symptoms.  The records in which Dr. R.H. referred to 
psychiatric symptoms were added to the claims file in 2007, after 
the 2006 VA examination.  Hence, the examiner's opinion was 
rendered without the opportunity to review these records.  

On remand, VA must afford the Veteran another examination to 
determine whether any psychiatric disease from which he has 
suffered at any time during the course of his claim and appeal 
had onset or was caused by his active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
by a VA psychiatrist or psychologist or a 
psychologist or psychiatrist with which VA 
has contracted.  The claims file must be made 
available to the examiner, the examiner must 
review the claims file in conjunction with 
the examination, and the examiner must 
annotate the report as to whether the claims 
file was reviewed.  The examiner must provide 
a rationale for all opinions rendered.  The 
examiner is asked to address the following:  

(a)  Identify any and all psychiatric 
diseases which the Veteran has had at any 
time since he filed his claim in July 2004 to 
the present.  

(b)  Provide an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that any psychiatric 
disease that the Veteran has had since he 
filed his claim in July 2004 had onset during 
his active service or was caused by his 
active service.  The examiner must comment on 
evidence he or she finds relevant and must 
comment on the treatment records from 1987, 
forward, from Dr. "R.H." regarding anxiety, 
and the service treatment records from March 
1969 and April 1972 and explain how he or she 
considered these records in rendering the 
requested opinion.  

2.  Then, readjudicate the issue of 
entitlement to service connection for a 
psychiatric disease.  If the benefit sought 
is not granted in full, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


